Citation Nr: 1539686	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2015, a Travel Board hearing was held before the undersigned; a transcript is of record.  


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the evidence establishes his bilateral hearing loss is attributable to acoustic trauma exposure in service.  

2. Resolving reasonable doubt in the Veteran's favor, the evidence establishes his tinnitus is attributable to acoustic trauma exposure in service.  


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable action taken herein with regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, no further discussion of the duties to notify and assist is required.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can be granted for certain diseases, including sensorineural hearing loss (organic disease of the nervous system), if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran contends he incurred bilateral hearing loss and tinnitus as a result of in-service noise exposure he experience while serving as an engineer in Vietnam. 

The Veteran underwent a VA audiological evaluation in November 2010.  He reported experiencing bilateral tinnitus.  He is competent to report that he experiences tinnitus, as well as the frequency and severity.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  A current disability is therefore established.


The examination revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
70
65
LEFT
15
15
25
70
75

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.

VA audiometry puretone thresholds reveal that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with mild to moderately severe sensorineural hearing loss of the right ear and moderately severe to severe sensorineural hearing loss of the left ear.  Thus, the remaining question is whether the current tinnitus and bilateral hearing loss are related to service.  

The Veteran's service treatment records (STRs) do not indicate he complained of or was treated for tinnitus or hearing loss during service.  He was not provided an audiological evaluation on February 1968 separation examination.  The records show he was trained as a bridge specialist and served in Vietnam.  As such, the Veteran's statements regarding exposure to acoustic trauma during service are accepted.

In an August 2010 statement, the Veteran reported he served as a combat engineer in Vietnam.  During that time, he said, his unit served alongside infantry units while they fired artillery and other heavy weapons.  He asserted his ears "were always ringing."  He reiterated the same in February 2011 and January 2012 statements.

The November 2010 examiner noted the Veteran's STRs were negative for complaints, treatment, or diagnosis of tinnitus and did not include a separation audiogram.  The Veteran reported his tinnitus began "a long time ago."  The examiner indicated an opinion regarding whether the Veteran's hearing loss was related to service would be based on speculation because of the lack of separation examination.  He opined the Veteran's tinnitus is less likely as not related to noise exposure during military service because his STRs do not show findings related to tinnitus.  

In a December 2011 letter (received in January 2012), a private audiologist noted the Veteran served in Vietnam and was exposed to artillery fire and other excessive noises associated with combat and that he did not receiving a hearing evaluation at separation.  She opined it is at least as likely as not that his current hearing loss and tinnitus were caused by or contributed to by his in-service noise exposure.  She noted she based her opinion on her evaluation and interview of the Veteran.    

At the July 2015 Board hearing, the Veteran testified he served as a combat engineer and drove a large truck in Vietnam during service.  He also asserted he was exposed to acoustic trauma while guarding bridges his unit built across rivers for infantry units that fired heavy weaponry in close proximity.  He said he began to notice his hearing loss and tinnitus right after he returned from Vietnam and that they have persisted since.

The credibility and weight to be attached to medical nexus opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The November 2010 VA examiner opined any opinion regarding the etiology of the Veteran's hearing loss would be based on speculation because of the lack of a separation evaluation.  He opined the Veteran's tinnitus was not related to service because he did not complain of it in service.  These opinions are conclusory in nature and do not include an adequate explanation of rationale.  The examiner failed to adequately address the Veteran's reports of in-service acoustic trauma, which have been corroborated.  The probative value of the opinions is, therefore, reduced.

The December 2011 audiologist's opinion, on the other hand, contemplates a factual history that is consistent with the evidence of record and is supported with adequate reasoning.  The evaluator's reference to the Veteran's report of in-service noise exposure evidences her consideration of the Veteran's credible statements.  Accordingly, the Board finds her opinion highly probative.  

In sum, the competent and credible November 2010 diagnoses show the Veteran currently has bilateral hearing loss and tinnitus.  His statements regarding acoustic trauma during service are accepted because they are corroborated by his service records.  Finally, the private audiologist's competent and credible December 2011 medical opinion links his current bilateral hearing loss and tinnitus to that in-service acoustic trauma.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


